Citation Nr: 0840411	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a vascular disorder 
of the right leg, to include as secondary to service-
connected diabetes mellitus, type 2.

2.  Entitlement to service connection for a vascular disorder 
of the left leg, to include as secondary to service-connected 
diabetes mellitus, type 2.

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (2008) based on the need for 
convalescence following surgery.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Jackson, Mississippi (RO).  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a vascular disorder of either leg in service or 
for a number of years thereafter.  

2.  Any currently demonstrated vascular disorder of the legs 
is not shown to be caused or aggravated by service-connected 
disability.  

3.  The veteran was hospitalized from March to May 2005 for 
psychiatric problems and underwent saphenous vein graft 
surgery for nonservice-connected popliteal aneurysm with 
blood clot.

4.  The veteran is service connected for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling; for 
noninsulin dependent diabetes mellitus, 20 percent disabling; 
for chronic bilateral epidermophytosis of the hands, 10 
percent disabling; for peripheral neuropathy of the left 
lower extremity, 10 percent disabling; and for peripheral 
neuropathy of the right lower extremity, 10 percent 
disabling.  His combined rating is 70 percent.

5.  The veteran said that he has a high school GED and is 
working as an electrician.
6.  The veteran is working full time.   


CONCLUSIONS OF LAW

1.  A vascular disorder of either lower extremity is not due 
to disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.  A disability manifested by a vascular disorder of either 
lower extremity is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.310 (2008).  

3.  A temporary total disability rating due to convalescence 
following surgery in 2005 is not warranted.  38 C.F.R. § 4.30 
(2008).

4.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in March 2005, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to a temporary total rating 
based on convalescence.  The RO sent the veteran a letter in 
July 2005, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to TDIU.  
Additionally, the RO sent the veteran a letter in February 
2006, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection.   

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file after any of the 
letters.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a March 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examination reports and treatment records on file, including 
reports of VA examinations conducted in May 2005 and March 
2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the veteran has had a 
meaningful opportunity to participate in the development of 
the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra. and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection Claims

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran seeks service connection for vascular disorders 
of the legs, to include as secondary to service-connected 
noninsulin dependent diabetes mellitus.

The service medical records on file do not reveal any 
complaints or findings of a vascular disorder of the lower 
extremities during service, including on the veteran's June 
1970 separation medical examination report.  

Acute arterial thrombosis was diagnosed in January 2005.  

The veteran was hospitalized at a VA facility from March to 
May 2005.  While hospitalized, he underwent a saphenous vein 
graft for a right popliteal aneurysm.  

It was concluded on VA evaluation in May 2005, after review 
of the claims files, that the veteran's popliteal aneurysm 
was more likely due to his hypertension, obesity, 
hypertriglyceridemia, and low HDL cholesterol than to his two 
year history of service-connected diabetes mellitus.

On VA artery and vein examination by another VA physician in 
March 2006, which included review of the veteran's records, 
the diagnoses were right popliteal artery aneurysm with 
status post repair and compartment syndrome with status post 
fasciotomy.  It was concluded that the veteran did not have 
any vascular problems in his legs due to diabetes.  

Based on the evidence above, the Board finds that the veteran 
does not have a vascular disorder of either leg as a result 
of service or as secondary to service-connected diabetes 
mellitus.  

The Board has considered the veteran's written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service, or 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the veteran's claims, the preponderance of the 
evidence is against the veteran's claims for service 
connection for a vascular disorder of either leg, to include 
on a secondary basis, and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Temporary Total Rating Claim

Analysis

The veteran has contended that he should be assigned a 
temporary total rating for convalescence based on his 
hospitalization from March to May 2005, during which he 
underwent a saphenous graft for a right popliteal aneurysm, 
because he contends that this surgery and need for 
convalescence was the result of his service-connected 
diabetes mellitus.

A total disability rating will be assigned effective the date 
of hospital admission or outpatient treatment and continuing 
for a period of one, two, or three months from the first day 
of the month following hospital discharge or outpatient 
release if the treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence.  38 C.F.R. § 4.30 (2008).

In this case, the veteran is not service connected for his 
right popliteal aneurysm, which was denied by unappealed 
rating decision in May 2005.  Moreover, it was noted on VA 
evaluation in May 2005 that the veteran's popliteal aneurysm 
was not likely due to his service-connected diabetes mellitus 
because of other factors, such as his nonservice-connected 
hypertension and obesity.  

The veteran was hospitalized from March to May 2005 for his 
psychiatric problems and underwent a saphenous vein graft 
during this hospitalization as a result of his popliteal 
aneurysm.  A November 2005 rating decision granted a 
temporary total rating from March 28, 2005 through May 31, 
2005 for service-connected PTSD, with a 50 percent rating 
assigned beginning June 1, 2005.

Consequently, the pertinent facts are not in dispute and the 
law is dispositive of this issue.  See Sabonis v. Brown, 6 
Vet. App. 426, 429- 30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  Therefore, as the veteran is not service connected 
for his popliteal aneurysm, a temporary total rating under 
38 C.F.R. § 4.30 based on convalescence following surgery for 
the aneurysm is not warranted in this case.

TDIU Claim

The veteran contends that he warrants TDIU because his 
disabilities make it very difficult for him to work.

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching 
such a determination, the central inquiry is whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2008), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment. 
38 C.F.R. § 4.16(b).

Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).

The evidence indicates that the veteran has been working 
full-time at substantially gainful employment as an 
electrician for most of the appeal period.  He said in 
February 2007 that he was working.  Although he said in 
October 2007 that he was no longer able to work, it does not 
appear that he quit work because he noted in March 2008 that 
he was continuing to work.  The veteran has noted over the 
years that he has great difficulty working but feels that he 
has to work to support his family.  

The evidence of record shows that the veteran is working full 
time.  Thus, his service-connected disabilities do not 
preclude substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a vascular disorder of the right leg 
is denied.

Service connection for a vascular disorder of the left leg is 
denied.

A temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 is denied.

TDIU is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


